DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 6-13 are pending and will be examined in the U.S. National stage application.   

Drawings
The drawings are objected to because
		the lead line associated with the reference numeral 32 (i.e., rotor) as shown in the lower portion of Fig. 2 is pointing to empty space and instead needs to designate the structure that is crossed by the lead line of reference numeral 32 in Fig. 2 (one way to obviate this objection is to add an arrowhead to the end of the lead line of reference numeral 32 in the lower portion of Fig. 2 similar to that as shown for the reference numeral 32 in the upper portion of Fig. 2), and
		reference numeral 10 show in Fig. 3 has a similar issue as described above for reference numeral 32 and can be corrected is similar fashion as that recommended for reference numeral 32 described above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	SCROLL COMPRESSOR HAVING AXIAL FAN AND DISCHARGE BRUSH

ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently 
	More particularly, the Abstract is objected to because it contains 241 words which is greater than 150 words.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 6 and claims dependent thereon
	The element “one end portion of the rotary shaft” (Claim 6, line 10) in combination with the element “one end portion of the rotary shaft” (Claim 6, line 5) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or are attempting to further limit an element previously recited.  One way to obviate this rejection is to further amend Claim 6, line 10 as:
			‘the one end portion of the rotary shaft’.   
In Regard to Claim 8
	The element “an end portion of the rotary shaft” (Claim 8, line 2) in combination with the elements “one end portion of the rotary shaft” (Claim 6, line 10) in combination with the element “one end portion of the rotary shaft” (Claim 6, line 5) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or if Applicants are attempting to further limit one of the one end portion elements previously recited.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US8979515 (Iwano et al.; issued on March 17, 2015) (IWANO) in view of US9115719 (Sadakata et al.; issued on August 25, 2015) (SADAKATA).
	In reference to Claim 6, IWANO teaches:  
		A scroll compressor (includes compressor body 1 that employs a scroll-type air compressor, col. 3, lines 8 and 9, Abstract, Figs. 1-13) comprising: 
			an electric motor (col. 4, lines 34-35 and lines 49-52 and col. 5, lines 27-32); 

			an end bracket (bearing mounting portion 2C) through which one end portion (right portion of drive shaft 8 as shown in Fig. 1) of the rotary shaft (8) passes; 
			an orbiting scroll (orbiting scroll 4, col. 3, line 34) that supports the other end portion of the rotary shaft (the end portion of 8 at the left end of Fig. 1), and orbits as the rotary shaft (8, col. 4, lines 34-37) rotates; 
			a fixed scroll (fixed scroll 3, col. 3, line 10) that is disposed facing the orbiting scroll (3 axially faces 4 as shown in Fig. 1, col. 4, lines 1-5); 
			a suction type cooling fan (cooling fan 28, col. 5, line 27) which is fixed to one end portion of the rotary shaft (at right end of drive shaft 8 as shown in Fig. 1) while being apart by a clearance (clearance A(s), Examiner’s ANNOTATED Fig. 2 of IWANO) from the end bracket (2C), the end surface (B, Examiner’s ANNOTATED Fig. 2 of IWANO) facing the end bracket (2C), and generates cooling wind for cooling the fixed scroll (3) or the orbiting scroll (4) in the fan cover (via 28, col. 5, lines 27-31), a rotary vane accommodated in the fan cover rotates (“rotation of the cooling fan” implies a rotary blade/vane to move air, col. 5, line 36); and 
			a discharge brush (drive shaft drive brush 24B, col. 6, lines 53 and 54, Figs. 5 and 13) which is fixed to the end bracket (2C, Fig. 5) facing the cooling fan (28) by a fixing member (holder 25B, col. 7, line 11) attached in a radial direction 
IWANO is silent in regards to 
			(i) the electric motor including a rotor and a stator stored in a motor casing, and that the electric motor drives the rotor to rotate and an end bracket that seals the motor casing, and 
			(ii) the fan suctioning outside air through a suction port provided in an end surface of a fan cover.
SADAKATA teaches a scroll fluid machine (title, Abstract, Figs. 1-3) that includes a motor (motor 2, col. 2, line 46) disposed in a motor casing (motor casing 3, col. 2, line 39) including a rotor (rotor 2a, col. 2, line 39) and a stator (2b, (col. 2, lines 39 and 40)  and a fan (cooling fan 5, col. 2, line 45) disposed at an end of the drive shaft (col. 2, line 32).  The fan (5) suctions outside air through a suction port (cooling wind inlet 7, col. 2, lines 47 and 48) provided in an end surface of a fan cover (see black arrow to the right of the lead line of reference numeral 7 as shown in Fig. 1).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a rotor and a stator within a motor casing and have the fan suction outside air through a suction port provided in an end surface of a fan cover as taught by SADAKATA and incorporate these features into IWANO’s scroll compressor for the benefits of having a robustly constructed motor to operatively rotate the shaft and to provide a source of cooling air for the scroll compressor so that the fan can effectively generate and direct a cooling wind to cool the 

    PNG
    media_image1.png
    430
    583
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of IWANO

	In reference to Claim 7, IWANO further teaches that the discharge brush (24B, Figs. 5 and 13) and the fixing member (25B) fixing the discharge brush to the end bracket (2C) are exposed to an outside in the space (Figs. 5 and 13).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over IWANO and SADAKATA, as applied to Claim 6 above, and further in view of KR200476943Y1 (KR ‘943Y1) (the English Abstract of KR200476943Y1 was provided by Applicants in the information disclosure statement (IDS) filed on May 13, 2020).
	In reference to Claim 8, IWANO and SADAKATA teach a weight (W, Examiner’s ANNOTATED Fig. 3 of IWANO) is provided in an end portion of the rotary shaft, the end portion being located adjacent to the cooling fan, IWANO and SADAKATA do not explicitly teach that this weight is a counter weight.  KR ‘943Y1 teaches a balance structure for an electrical motor (title, English Abstract, Figs. 1-3) that includes a balance/counter disc (70, English Abstract, line 4, Fig. 1) adjacent a cooling fan (60, English Abstract, line 1) at an end of the shaft (15).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a balance/counter disc as taught by KR ‘943Y1 and use this balance disc to replace the weight W in the modified scroll compressor of IWANO and SADAKATA with the usage of an electric motor power source as is taught by IWANO as described above in the rejection of Claim 6 at least the benefits of improving the vibration performance and balance control of the motor/scroll compressor that also enhances the service life of the motor/scroll compressor as expressly described by KR ‘943Y1 (English Abstract, last four lines).   

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over IWANO in view of SADAKATA, as applied to Claim 6 above, and further in view of JP 2015-050798A (Enomoto et al.; published on March 16, 2015 (ENOMOTO) (the English Abstract is taken from the document filed by Applicants in the IDS filed on July 10, 2019 and the other citations are taken from the English Translation of JP 2015-050798A which is provided for Applicants’ convenience).
	In reference to Claims 9 and 10, while IWANO in view of SADAKATA teach a rotor and a stator, IWANO in view of SADAKATA do not teach that the stator is configured such that a plurality of coil-wound core pieces are disposed in a circumferential direction and features associated therewith.  ENOMOTO teaches a synchronous motor (title, English Abstract) that the stator (stator 30, English Abstract, SOLUTION, line 3, Figs. 1 and 3 and also ¶ 0011) is configured such that a plurality of coil-wound core pieces (stator core(s) 31(s) with stator winding 32, ¶ 0017, Fig. 3 and “plurality of pieces” and “stator winding”, ¶ 0011) are disposed in a circumferential direction (Fig. 3), and wherein the stator (30) and the rotor (two rotors: upper 20, lower 20, English Abstract, SOLUTION, second line, Fig. 3 and ¶ 0011, line 1) are disposed facing each other with a gap therebetween in a direction parallel to the rotary shaft (a gap between 20 and 30 in an axial direction of the rotary shaft 19 is best seen in Fig. 1b, and ¶ 0011, Claim 9).  Each core piece of the stator (30) is formed of amorphous metal (stator iron cores 31, ¶ 0040, line 2, Claim 10).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a rotor/stator motor that includes a plurality of coil-wound core pieces disposed in a circumferential direction and features associated therewith (Claim 9) that .   



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 6 of SN16/476930 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13 of U.S. Patent No. 8979515 (IWANO) in view of SADAKATA.  
	Claim 6 of SN16476930 and claims 11 and 13 of US8979515 (IWANO) both recite the same elements/features as described below.   
Instant Application (SN16/476930)
U.S. Patent(US8979515) 
A scroll compressor comprising: (Claim 6, line 1)
A scroll-type fluid machine comprising: (Claim 11, line 1)
a rotary shaft…rotates integrally with the rotor; (Claim 6, line 4)
a drive shaft having a first end connected through a crank portion to the orbiting scroll, and a second end connected to a drive source and performing rotation-drive; (Claim 11, lines 8-10)
an orbiting scroll that supports the other end portion of the rotary shaft, and orbits as the rotary shaft rotates; a fixed scroll that is disposed facing the orbiting scroll; (Claim 6, lines 7-9)
a fixed scroll…having a wrap portion provided at the end plate;
an orbiting scroll having a wrap portion provided at the end plate, and orbitngly provided in opposed relationship with the fixed scroll (Claim 11, lines 3-7)
a suction type cooling fan which is fixed to one end portion of the rotary shaft… and generates cooling wind for cooling 

a discharge brush which is fixed to the end bracket facing the cooling fan by a fixing member attached in a radial direction relative to the rotary shaft, and one end of which is in contact with the rotary shaft, in a space secured by the clearance (Claim 6, lines 15-17)
a drive side conductive brush causing a side surface of the drive shaft…to be conducted, wherein a slide surface of the drive shaft conductive brush is arranged at a position except a position at which cooling air is produced by the cooling fan is supplied to the seal face portion (Claim 11, lines 15-20)

wherein the slide surface for the drive shaft side conductive brush is a surface on the drive shaft on which the drive shaft side conductive brush is attached through a holder to the casing slides. (claim 13)


US8979515 (IWANO) is silent in regards to 
			(i) the electric motor including a rotor and a stator stored in a motor casing, and that the electric motor drives the rotor to rotate and an end bracket that seals the motor casing, and 
			(ii) the fan suctioning outside air through a suction port provided in an end surface of a fan cover.
SADAKATA teaches a scroll fluid machine (title, Abstract, Figs. 1-3) that includes a motor (motor 2, col. 2, line 46) disposed in a motor casing (motor casing 3, col. 2, line 39) including a rotor (rotor 2a, col. 2, line 39) and a stator (2b, (col. 2, lines 39 and 40)  and a fan (cooling fan 5, col. 2, line 45) disposed at an end of the drive shaft (col. 2, line 32).  The fan (5) suctions outside air through a suction port (cooling wind inlet 7, col. 2, lines 47 and 48) provided in an end surface of a fan cover (see black arrow to the right of the lead line of reference numeral 7 as shown in Fig. 1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday February 7, 2022	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746